Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 1 of 25 PageID #: 1098



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
JOAN BAROSS, as Executor of the
Estate of, and on behalf of, John
F. BaRoss, Sr.,

                        Plaintiff,
                                                 MEMORANDUM & ORDER
            -against-                            16-CV-4805(JS)(SIL)

GREENLAWN VOLUNTEER FIRE DEPARTMENT,
INC., KURT ALLEN, STAN SADOWSKI,
SCOTT WARYOLD, and LEE JOSEPH,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiff:      Scott Michael Mishkin, Esq.
                    Paul Carruthers, Esq.
                    Scott Michael Miskin, P.C.
                    One Suffolk Square, Suite 240
                    Islandia, New York 11749

For Defendants:         Gregory Bertram Reilly, Esq.
                        Aisling Margaret McAllister, Esq.
                        Bond, Schoeneck & King
                        600 Third Avenue, 22nd Floor
                        New York, New York 10016

SEYBERT, District Judge:

            Plaintiff Joan BaRoss, as Executor of the Estate and on

behalf of John BaRoss, Sr. (“Plaintiff”), 1 initiated this action

against the Greenlawn Volunteer Fire Department, Inc. (“GVFD”),

Kurt Allen (“Allen”), Stan Sadowski (“Sadowski”), Scott Waryold

(“Waryold”),     and   Lee   Joseph   (“Joseph,”    together    with   Allen,

Sadowski, and Waryold, the “Individual Defendants,” and with GVFD


1 Consistent with the parties’ briefing, the Court refers to John
BaRoss, Sr. as the Plaintiff.
                                       1
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 2 of 25 PageID #: 1099



“Defendants”) asserting violations of Title II of the Americans

with Disabilities Act (“ADA”) and 42 U.S.C. § 1983 (“Section 1983”)

arising out of his two-year suspension from GVFD. Currently before

the Court is Defendants’ motion for summary judgment. (Defs. Mot.,

ECF No. 83; Defs. Br., ECF No. 83-1; Pl. Opp., ECF No. 85; Defs.

Reply, ECF No. 86; Pl. Supp. Br., ECF No. 89; Defs. Supp. Br., ECF

No. 90; Pl. Supp. Reply, ECF No. 91; Defs. Supp. Reply, ECF No.

92.)    For the following reasons, Defendants’ motion is GRANTED.

                              FACTUAL BACKGROUND 2

I. The Parties

               GVFD owns the property and equipment of the Greenlawn

Volunteer      Fire   Department   (the      “Department”)      and    engages    in

fundraising activities to support the Department.                     (56.1 Stmt.,

ECF No. 83-2, ¶ 4.)         During the relevant period, Defendant Joseph

served    as    GVFD’s   President;   Defendant       Waryold    served    as    the

Department’s       Chief;    Defendant       Allen   served     as    Department’s

Assistant Chief; and Defendant Sadowski served as a member of the

GVFD Board of Directors (the “Board”).               (Id. ¶¶ 5-8.)




2The facts are drawn from the parties’ submissions and Defendants’
Rule   56.1    Statement   and   Plaintiff’s    Proposed   Amended
Counterstatement (“56.1 Stmt.”). For the Rule 56.1 Statement and
Counterstatement, the Court cites to ECF No. 83-2 which contains
Defendants’ Rule 56.1 Statement as well as Plaintiff’s responses
and Proposed Amended Counterstatement. The Court notes any genuine
disputes of fact in this section.
                                         2
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 3 of 25 PageID #: 1100



            Plaintiff served as a volunteer firefighter with GVFD

for over fifty years.       (Id. ¶ 9.)        Sometime in 2008, Plaintiff was

diagnosed with Alzheimer’s disease, and around that time he became

an inactive member of GVFD.         (Id. ¶ 10.)           As an inactive member,

Plaintiff was entitled to participate in social events sponsored

by GVFD, although he was required to pay for tickets to these

events.    (Id. ¶ 10; Bylaws, Joseph Decl., Ex. D, ECF No. 83-3, ECF

pp. 22, 40, § 7.2.9. 3)        Moreover, unlike active members, as an

inactive    member    Plaintiff    was       not   entitled   to   vote    in   GVFD

elections, hold GVFD office, or respond to alarms.                        (Bylaws §

7.3.2.)    Nevertheless, Plaintiff continued to participate in GVFD

social events, including the annual Fireman’s Fair.                     (56.1 Stmt.

¶ 10.)    As detailed herein, the incident giving rise to this action

occurred at the 2013 Fireman’s Fair.

II.   The 2013 Fireman’s Fair

            Plaintiff     volunteered         to   sell    pizza   at     the   2013

Fireman’s Fair, which was held on the last weekend of August.                   (Id.

¶ 12.)     At some point on the night of the 30th, it came to the

Individual    Defendants’     attention       that   Plaintiff     was    pocketing

proceeds from the pizza booth.               (Id. ¶¶ 14-15.)       The following

evening, Defendant Joseph, co-chair of the 2013 Fireman’s Fair,




3 All exhibits to the Joseph Declaration were filed at ECF No. 83-
3. The Court includes the ECF page for each exhibit for ease of
reference.
                                         3
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 4 of 25 PageID #: 1101



and other GVFD members confronted Plaintiff about his conduct and

escorted him off the premises after discovering marked bills in

Plaintiff’s pockets.        (Id. ¶ 16.)

            On September 18, 2013, GVFD sent a letter to Plaintiff

that     advised   him     that   GVFD   had   commenced    a   “disciplinary

investigation” pursuant to GVFD Bylaws in response to the Fireman’s

Fair incident.     (Sept. 18 Letter, Joseph Decl., Ex. B, ECF p. 13.)

The September 18 Letter also requested that Plaintiff contact GVFD

by September 30, 2013 with any response to the allegations, which

would be addressed at a “special meeting” on October 3, 2013.              (Id.

at ECF p. 14; 56.1 Stmt. ¶ 18.) In connection with its disciplinary

investigation,      GVFD     collected    witness    statements.      (Witness

Statements, Joseph Decl., Ex. A, ECF p. 6.)

III. Plaintiff’s Son Meets with GVFD Leadership

            On September 22, 2013, Plaintiff’s son, John BaRoss, Jr.

(“BaRoss Junior”), met with the Individual Defendants. (56.1 Stmt.

¶ 20.)      At the meeting, BaRoss Junior informed the Individual

Defendants that his father suffered from Alzheimer’s disease,

which he believed explained Plaintiff’s conduct at the Fireman’s

Fair.    (Id. ¶ 22.)     The parties dispute whether, at that meeting,

BaRoss    Junior    stated     that   Plaintiff     was   amendable   to   GVFD

suspending Plaintiff from participating in GVFD activities for two

years.    (See 56.1 Stmt. ¶¶ 25, 38.)



                                         4
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 5 of 25 PageID #: 1102



            The      parties     also     dispute     whether   BaRoss    Junior

communicated      to   Waryold     that   Plaintiff    accepted    the   two-year

suspension in a follow-up letter he sent on September 27, 2013.

(See 56.1 Stmt. ¶¶ 30, 32; see also Sept. 27 Letter, Joseph Decl.,

Ex. C, ECF p. 16.)         In the September 27 Letter, BaRoss Junior

enclosed a letter from Plaintiff’s doctor, Dr. Musarat Shareef,

that explained Plaintiff’s conduct at the 2013 Fireman’s Fair was

consistent with the “poor judgment and odd behavior” exhibited by

those suffering from Alzheimer’s disease.              (Sept. 27 Letter at ECF

p.   21.)      The     September    27    Letter    noted   that   Dr.   Shareef

“recommend[ed] that [Plaintiff] remain an active member [of GVFD]

(to help his morale, self-esteem, etc.),” but added that this was

not Plaintiff’s wish; rather, BaRoss Junior communicated that

“[Plaintiff] feels we (the BaRoss family) agreed to your terms

(you and the other 3 GFD leaders) for him to stay away from the

fire house for 2 years and will honor that agreement (even with

this explanation of conduct provided by his doctor).”               (Id. at ECF

pp. 17-18.)     The letter concludes by reiterating that “[Plaintiff]

isn’t asking to come back as his doctor suggested.                  He wants to

honor our agreement with you and the chiefs (understanding the

risk that his health probably will continue to suffer due to

stress/humiliation/frustration of his condition, etc.).”                 (Id. at

ECF p. 20.)       As BaRoss Junior explained in his deposition, “The

intention [of the September 27 Letter] was to be a good cop and .

                                          5
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 6 of 25 PageID #: 1103



. . just try to throw ourselves at their mercy but hope they can

read between the lines what we’re saying here, please drop the

penalty . . . .”      (BaRoss, Jr. Dep. Tr., Reilly Decl., Ex. C, Tr.

at 139:16-20, ECF pp. 26, 64; see also 56.1 Stmt. ¶ 32 (Plaintiff’s

response arguing that “[i]t was agreed between plaintiff and

defendants that plaintiff would discretely refrain from coming to

defendant’s activities and there would be no formal suspension on

record”).)

IV.   The October 3 Meeting and Plaintiff’s Suspension

            On October 3, 2013, GVFD held a special meeting to

address the Fireman’s Fair incident.             (56.1 Stmt. ¶ 42.)        The

parties dispute whether the October 3 Meeting complied with GVFD’s

Bylaws.     According to GVFD Bylaws, a member can be suspended or

expelled for “conduct [that] serves to dishonor or discredit” GVFD.

(Bylaws § 8.3.1.)      Once an allegation has been made in writing to

the GVFD President, the President must notify the Board and provide

a copy of the allegations to the charged member.              (Id. § 8.3.2.)

Subsequently, the Board must conduct an investigation into the

allegations and present its finding to GVFD membership at a special

meeting.     (Id. § 8.3.3.)     At the special meeting, a seventy-five

percent affirmative vote is required to suspend or expel a member.

(Id. § 8.3.4.)

            At the October 3 Meeting, which Plaintiff did not attend,

the Individual Defendants, supposedly in line with the parties’

                                       6
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 7 of 25 PageID #: 1104



agreement, proposed suspending Plaintiff for two years.                  (56.1

Stmt. ¶¶ 43-44.) There were no “factual findings by the Defendants

about why [P]laintiff engaged in misappropriation,” and there was

no   “disciplinary     hearing,”    because    Defendants     believed    that

Plaintiff had agreed to the two-year suspension.             (Id. ¶¶ 47-48.)

Moreover, the Individual Defendants did not advise GVFD membership

of Dr. Shareef’s letter, which had been provided to Defendant

Waryold on September 27, and which explained that Plaintiff’s

conduct at the 2013 Fireman’s Fair was consistent with behavior

exhibited by those suffering from Alzheimer’s disease. (56.1 Stmt.

¶ 70.)    Indeed, it does not appear Defendant Waryold ever showed

Dr. Shareef’s letter to the other Individual Defendants.              (Id. ¶¶

64-68.)    GVFD members voted unanimously to implement the two-year

suspension.      (Id. ¶ 45.)     Pursuant to the suspension, Plaintiff

was banned from attending GVFD social events.              (Id. ¶ 46.)     The

suspension did not affect Plaintiff’s receipt of length of service

award program payments (“LOSAP payments”) or pension payments.

(Joseph Decl., ¶ 23.)           That same day, GVFD communicated the

suspension to Plaintiff in a letter. (Oct. 3 Letter, Joseph Decl.,

Ex. E, ECF p. 58.)

            After the suspension, BaRoss Junior began contacting

media outlets and state representatives in an effort to clear his

father’s name.     (56.1 Stmt. ¶ 50.)      He also filed a discrimination

complaint with the New York State Division of Human Rights, which

                                       7
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 8 of 25 PageID #: 1105



was dismissed.     (Id.)    Plaintiff died on November 5, 2016, shortly

after this lawsuit was filed.         (Id. ¶ 2.)

                             PROCEDURAL HISTORY

            Plaintiff initiated this action on August 26, 2016,

alleging claims pursuant to (1) the ADA, (2) Section 1983 for

violation of Plaintiff’s due process, equal protection and liberty

rights, and (3) the New York State Human Rights Law and other state

laws.    (See generally Compl., ECF No. 1.)         After Defendants moved

to dismiss the Complaint, Plaintiff opposed and withdrew the state

law claims.     (Pl. Br., ECF No. 38 at 23.)         In an order dated May

16, 2017, the Honorable Arthur D. Spatt granted in part and denied

in part Defendants’ motion to dismiss.           (May 16, 2017 Order, ECF

No. 43.)    Specifically, Judge Spatt held that GVFD is a state actor

and public entity subject to the Section 1983 and the ADA (id. at

10-13); that Plaintiff’s claims were not time-barred (id. at 13-

14); and that Plaintiff alleged sufficient facts to plausibly plead

an action under the ADA, Section 1983, and for punitive damages

under Section 1983 (id. at 14-15).         However, Judge Spatt dismissed

Plaintiff’s ADA claims against the Individual Defendants.             (Id. at

10.)

            The parties completed discovery in July 2018 and, after

exchanging Defendants’ Local Rule 56.1 Statement, Defendants filed

their motion for summary judgment, which Plaintiff opposes. (Mot.;

Pl. Opp.)     Judge Spatt ordered supplemental briefing to address

                                       8
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 9 of 25 PageID #: 1106



whether,      “irrespective       of     the      Plaintiff’s        alleged     waiver,

(1) suspension from GVFD events constitutes a deprivation of a

constitutionally          protected         interest       and       (2) assuming       a

constitutional[ly]         protected        interest      exits,     what    procedural

protections are required to comply with procedural due process.”

(See Mar. 16, 2020 Elec. Order.)                  The parties filed supplemental

briefs pursuant to Judge Spatt’s March 16, 2020 Electronic Order.

(See Pl. Supp. Br.; Defs. Supp. Br.; Pl. Supp. Reply; Defs. Supp.

Reply.)       On   June    30,   2020,      the    case   was    reassigned      to    the

undersigned.

                                       ANALYSIS

I.     Legal Standard

              Summary     judgment     is    appropriate        where    there   is    “no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.”                 FED. R. CIV. P. 56(a).        “Material

facts are those which might affect the outcome of the suit under

the governing law, and a dispute is genuine if the evidence is

such   that    a   reasonable     jury      could    return      a   verdict     for   the

nonmoving party.”         Wagner v. Chiari & Ilecki, LLP, 973 F.3d 154,

164 (2d Cir. 2020) (quoting Coppola v. Bear Stearns & Co., 499

F.3d 144, 148 (2d Cir. 2007)) (internal quotation marks omitted).

The movant bears the burden of establishing that there are no

genuine issues of material fact.                 Gallo v. Prudential Residential

Servs., L.P., 22 F.3d 1219, 1223 (2d Cir. 1994).                        Once the movant

                                             9
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 10 of 25 PageID #: 1107



 makes such a showing, the non-movant must proffer specific facts

 demonstrating “a genuine issue for trial.”              Giglio v. Buonnadonna

 Shoprite LLC, No. 06-CV-5191, 2009 WL 3150431, at *4 (E.D.N.Y.

 Sept. 25, 2009) (internal quotation marks and citation omitted).

 Conclusory     allegations    or    denials      will    not   defeat   summary

 judgment.    Id.

             In reviewing the record, “the court is required to

 resolve     all    ambiguities     and    draw   all     permissible    factual

 inferences in favor of the party against whom summary judgment is

 sought.”    Sheet Metal Workers’ Nat’l Pension Fund v. Vadaris Tech.

 Inc., No. 13-CV-5286, 2015 WL 6449420, at *2 (E.D.N.Y. Oct. 23,

 2015) (quoting McLee v. Chrysler Corp., 109 F.3d 130, 134 (2d Cir.

 1997)).    The Court considers the “pleadings, deposition testimony,

 answers to interrogatories and admissions on file, together with

 any other firsthand information including but not limited to

 affidavits.”      Nnebe v. Daus, 644 F.3d 147, 156 (2d Cir. 2011).

 II.   Discussion

       A.    Plaintiff’s Claims Are Not Moot

             First, Defendants contend Plaintiff’s claims are moot,

 relying primarily on Fox v. Board of Trustees of State University

 of New York, 42 F.3d 135 (2d Cir. 1994).                (Defs. Br. at 10-11.)

 The Court disagrees and finds Fox unpersuasive against the claims

 asserted here. In Fox, the district court concluded that the First

 Amendment claims brought by plaintiffs, a group of university

                                          10
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 11 of 25 PageID #: 1108



 students, were moot because all of the plaintiffs had graduated

 and could not benefit from the declaratory and injunctive relief

 they sought.     Id. at 137.     The Second Circuit affirmed, agreeing

 that the plaintiffs’ claims became moot when they graduated,

 because “after their graduation and absent a claim for damages,

 ‘it bec[ame] impossible for the courts, through the exercise of

 their remedial powers to do anything to redress the injury.’”             Id.

 at 140 (emphasis added) (quoting Cook v. Colgate Univ., 992 F.2d

 17, 19 (2d Cir. 1993)).

             Here,    Plaintiff     seeks   monetary     relief,     including

 punitive damages, notwithstanding BaRoss Junior’s representations

 that his family is “not interested in the money.”                 (See, e.g.,

 Compl. ¶¶ 65, 80, 82-86; BaRoss Jr., Dep. Tr. at 173:6-19.)

 Accordingly, to the extent Plaintiff has a valid claim for money

 damages under the ADA or Section 1983, those claims survive the

 mootness inquiry.      See B.C. v. Mount Vernon School Dist., 660 F.

 App’x 93, 96 (2d Cir. 2016) (summary order) (following Fox in

 finding graduated plaintiff’s request for injunctive relief was

 moot but concluding plaintiff’s claims for monetary relief under

 the ADA, Section 1983, and other claims for monetary relief,

 “survive the mootness inquiry”).

       B.    Plaintiff’s ADA Claim Fails as a Matter of Law

             Plaintiff is proceeding under Title II of the ADA, which

 provides that “no qualified individual with a disability shall, by

                                       11
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 12 of 25 PageID #: 1109



 reason of such disability, be excluded from participation in or be

 denied the benefits of the services, programs, or activities of a

 public entity, or be subjected to discrimination by any such

 entity.”    McElwee v. County of Orange, 700 F.3d 635, 640 (2d Cir.

 2012) (quoting 42 U.S.C. § 12132).               To establish liability under

 Title II of the ADA, the plaintiff must show that (1) he is a

 qualified    individual        with   a     disability;    (2) the   defendant     is

 subject    to     the   ADA;    and    (3) the     defendant    denied      him   the

 opportunity to participate in or benefit from the defendant’s

 services,    programs,     or    activities,      or    otherwise    discriminated

 against    him,    because      of    his    disability.      Id.     A   defendant

 discriminates under the ADA when it fails to “mak[e] reasonable

 accommodations to the known physical or mental limitations” of a

 qualified    individual        with   a     disability,    “unless   such    covered

 entity can demonstrate that the accommodation would impose an undue

 hardship on the operation of the business of such covered entity.”

 Brady v. Wal-Mart Stores, Inc., 531 F.3d 127, 134 (2d Cir. 2008)

 (quoting 42 U.S.C. § 12112(b)(5)(A)).                  Accordingly, “a requested

 accommodation that simply excuses past misconduct is unreasonable

 as a matter of law,” because “workplace misconduct is a legitimate

 and nondiscriminatory reason for terminating employment, even when

 such misconduct is related to a disability.”                McElwee, 700 F.3d at

 641; see also Krasner v. City of New York, 580 F. App’x 1, 3 (2d

 Cir. 2014) (summary order).

                                             12
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 13 of 25 PageID #: 1110



               The   parties         agree    that     Plaintiff    was       a   qualified

 individual with a disability, that is, Alzheimer’s disease, and

 that GVFD is subject to the ADA.                  Thus, at issue is whether GVFD

 discriminated against Plaintiff because of his disability when it

 suspended him for misappropriating funds at the 2013 Fireman’s

 Fair.

               The Second Circuit’s decision in McElwee resolves that

 issue and is controlling here.                    In McElwee, the plaintiff, who

 suffered from a neurodevelopmental disorder, was dismissed from

 the defendant’s volunteer program after engaging in “erratic and

 harassing behavior toward female staff members.”                    700 F.3d at 637.

 Plaintiff filed suit in response, arguing the defendants violated

 Title    II    of   the       ADA    by     failing    to    provide     a       reasonable

 accommodation for his disability.                 Id. at 639.     The Second Circuit

 disagreed, finding that the plaintiff’s claim “is as much a request

 to excuse his past misconduct as it is a request for future

 accommodation,” and that the plaintiff’s “inappropriate behavior

 is   indisputably         a    legitimate         non-discriminatory         reason    for

 dismissing [plaintiff] from the volunteer program, even if the

 behavior resulted from his disability.”                     Id. at 644.

               Here, it is undisputed that GVFD suspended Plaintiff

 because he misappropriated funds from the pizza booth at the 2013




                                              13
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 14 of 25 PageID #: 1111



 Fireman’s Fair. 4           Under binding Second Circuit case law, it is

 immaterial that Plaintiff’s misconduct related to his disability,

 which the Court believes to be the case.              See id.; see also Krasner

 v. City of New York, 580 F. App’x 1, 3 (2d Cir. 2014) (“The fact

 that such aberrant behavior may be a result of [the plaintiff’s]

 Asperger’s is immaterial, inasmuch as workplace misconduct is a

 legitimate       and        nondiscriminatory       reason   for   terminating

 employment, even when such misconduct is related to a disability.”

 (citation omitted)); Bourara v. N.Y. Hotel Trades Council & Hotel

 Ass’n of N.Y.C., Inc. Employee Benefit Funds, No. 17-CV-7895, 2020

 WL 5209779, at *10 (S.D.N.Y. Sept. 1, 2020) (“The ADA, however,

 does not immunize disabled employees from discipline or discharge

 for incidents of misconduct in the workplace . . . and even if an

 incident of misconduct is connected to an alleged disability, an

 employer is entitled to discipline an employee for that incident,

 so   long   as   it    is    not   pretext    for   discrimination.”   (internal


 4The Court finds that Plaintiff has failed to controvert the fact
 that Defendants were not aware that Plaintiff suffered from
 Alzheimer’s disease before BaRoss Junior informed them at the
 September 22 Meeting.   (See 56.1 Stmt. ¶ 23.)     Indeed, BaRoss
 Junior admitted as much during his deposition. (See BaRoss, Jr.
 Dep. Tr. at 16:24-17:2 (“I accept at face value that they said
 they didn’t know [Plaintiff suffered from Alzheimer’s disease] at
 the night of the fair on August 31st.”).)        While Plaintiff
 speculates that Defendants might have known about his condition
 before the 2013 Fireman’s Fair because GVFD took Plaintiff to the
 hospital in the past, where his condition was reported, such
 “speculation and conjecture will not suffice” to show a genuine
 issue of fact. Timberlake v. New York Presbyterian Hosp., No. 05-
 CV-5615, 2009 WL 3122580, at *4 (S.D.N.Y. Sept. 29, 2009).
                                          14
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 15 of 25 PageID #: 1112



 citations omitted)); Klaper v. Cypress Hills Cemetery, No. 10-CV-

 1811, 2014 WL 1343449, at *9 (E.D.N.Y. Mar. 31, 2014), aff’d, 593

 F. App’x 89 (2d Cir. 2015).              GVFD was thus entitled to discipline

 Plaintiff for conduct that violated its Bylaws.                       This is the case

 even though, as Plaintiff points out, Defendants “learned of

 Plaintiff’s     Alzheimer’s         diagnosis      prior      to     implementing         his

 punishment.”     (Pl. Opp. at 9.)          “Since reasonable accommodation is

 always prospective, an employer is not required to excuse past

 misconduct     even     if   it     is    the     result      of     the     individual’s

 disability.”     U.S. EQUAL EMP. OPPORTUNITY COMMISSION, ENFORCEMENT GUIDANCE:

 REASONABLE ACCOMMODATION   AND   UNDUE HARDSHIP   UNDER THE   AMERICANS    WITH   DISABILITIES

 ACT, 2002 WL 31994335, Question 36 (2002); see also U.S. EQUAL EMP.

 OPPORTUNITY COMMISSION,      ENFORCEMENT GUIDANCE       ON    THE   ADA    AND    PSYCHIATRIC

 DISABILITIES, Question 30 (1997) (“Example A:                       An employee steals

 money from his employer.            Even if he asserts that his misconduct

 was   caused   by   a   disability,        the    employer      may    discipline         him

 consistent with its uniform disciplinary policies because the

 individual violated a conduct standard -- a prohibition against

 employee theft -- that is job-related for the position in question

 and consistent with business necessity.”)                     Indeed, the fact that

 the defendant in McElwee was advised that the plaintiff suffered

 from a disability that may have been the cause of his misconduct

 prior to terminating the plaintiff did not change the analysis



                                            15
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 16 of 25 PageID #: 1113



 there.     McElwee, 700 F.3d at 639.          Nor does it change the analysis

 here.

              Accordingly, Defendant’s motion for summary judgment as

 to Plaintiff’s ADA claim is GRANTED.

       C.     Plaintiff’s Section 1983 Claims Fails as a Matter of Law

              The thrust of Plaintiff’s Section 1983 claim is that

 Defendants violated his procedural due process rights under the

 Fourteenth     Amendment   by       failing   to   provide    him   with   a   pre-

 deprivation hearing. 5     Defendants assert that they are entitled to

 summary judgment on Plaintiff’s Section 1983 due process claim on

 the grounds that GVFD is not a state actor for the purposes of the

 Fourteenth Amendment, and Plaintiff waived his right to a pre-

 deprivation hearing by consenting to the two-year suspension.                  The

 Individual Defendants also contend they are entitled to qualified

 immunity.       The   parties       further    dispute    whether    Plaintiff’s

 suspension     constitutes      a     deprivation    of   a    constitutionally

 protected interest and, if so, what procedural protections were




 5 Because Plaintiff declined to oppose Defendants’ arguments that
 they are entitled to summary judgment on Plaintiff’s substantive
 due process and equal protection claims in violation of Section
 1983, the Court finds Plaintiff waived its opposition, and
 Defendants are entitled to summary judgment on both claims.
 Striker Sheet Metal II Corp. v. Harleysville Ins. Co., No. 16-CV-
 5916, 2018 WL 654445, at *11 (E.D.N.Y. Jan. 18, 2018) (“In the
 Second Circuit, a party that fails to raise an argument in its
 opposition papers in a motion for summary judgment has waived that
 argument.”) (collecting cases).
                                          16
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 17 of 25 PageID #: 1114



 required, pursuant to Judge Spatt’s March 16, 2020 Electronic

 Order.

             1.    GVFD is a State Actor

             First, although the parties devote several pages to the

 issue in their respective briefs, Judge Spatt already held that

 GVFD is a state actor for the purposes of the Fourteenth Amendment.

 (May 16, 2017 Order at 10-13.)              His conclusion is therefore “law

 of the case,” which “commands that ‘when a court has ruled on an

 issue, that decision should generally be adhered to by that court

 in   subsequent    stages   in   the    same       case’   unless   ‘cogent   and

 compelling reasons militate otherwise.’”               Johnson v. Holder, 564

 F.3d 95, 99 (2d Cir. 2009) (quoting United States v. Quintieri,

 306 F.3d 1217, 1225 (2d Cir. 2002)).               Defendants do not offer any

 “cogent” or “compelling” reasons to depart from Judge Spatt’s

 holding, and this Court may “apply the law of the case doctrine to

 a determination made at the motion to dismiss stage.”                   Klaper,

 2014 WL 1343449, at *4 (collecting cases).                 Therefore, GVFD is a

 state actor for the purposes of the Fourteenth Amendment.

             2.    There is a Genuine Dispute Whether Plaintiff Waived
                   His Right to a Pre-Suspension Disciplinary Hearing

             Second, the Court finds there is a genuine dispute as to

 whether    Plaintiff    consented      to    the    two-year   suspension.     A

 reasonable jury, evaluating the September 27 Letter as well as

 BaRoss Junior’s testimony regarding the letter, could conclude


                                        17
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 18 of 25 PageID #: 1115



 that Plaintiff did not consent to the suspension.               At no point in

 the September 27 Letter does BaRoss Junior explicitly consent to

 the suspension on Plaintiff’s behalf.           Indeed, the excerpts from

 the letter that signal amenability to the suspension are expressed

 in the subjunctive (e.g., “[Plaintiff] feels we (the BaRoss family)

 agreed to your terms”; “[Plaintiff] wants to honor our agreement”)

 and cabined with parentheticals that suggest Plaintiff did not

 consent.    (Sept. 27 Letter at ECF pp. 17-18, 20 (emphases added).)

 Moreover, the parties disagree whether BaRoss Junior consented to

 the   suspension    at   the   September   22   Meeting    he   had   with   the

 Individual Defendants.         Based on the foregoing, and drawing all

 permissible factual inferences in favor of Plaintiff as the non-

 moving party, a reasonable jury may conclude that Plaintiff had

 not waived his right to a disciplinary hearing under the Bylaws.

              But to survive summary judgment, disputes must be over

 material facts, that is, facts that might affect the outcome of

 the case under the governing law.          And the genuine dispute as to

 whether Plaintiff consented to the suspension, thereby waiving his

 right to a pre-termination disciplinary hearing, is only material

 if    the   suspension   deprived    Plaintiff    of   a    constitutionally

 protected interest, as Judge Spatt intuited.           Therefore, the Court

 turns to the question whether Plaintiff had a constitutionally

 protected interest in his inactive membership in GVFD.                 Because

 the Court answers that question in the negative, it concludes that

                                       18
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 19 of 25 PageID #: 1116



 the   dispute    over    whether      Plaintiff   waived   his   right    to   a

 disciplinary hearing is not material.

             3.    Plaintiff Did Not Have a Constitutionally Protected
                   Interest in an Inactive Membership in GVFD

             Section 1983 “is not itself a source of substantive

 rights.”     Patterson v. County of Oneida, 375 F.3d 206, 225 (2d

 Cir. 2004) (citing Baker v. McCollan, 443 U.S. 137, 144 n.3

 (1979)).    Rather, Section 1983 provides “a method for vindicating

 federal rights elsewhere conferred,” such as those conferred by

 the   Due   Process     Clause   of    the   Fourteenth    Amendment     to   the

 Constitution.     Id. (citing Baker, 443 U.S. at 144 n.3).               As the

 Second Circuit has recognized, “the Due Process Clause does not

 protect against all deprivations of constitutionally protected

 interests in life liberty, or property, ‘only against deprivations

 without due process of law.’”             Rivera-Powell v. N.Y.C. Bd. of

 Elections, 470 F.3d 458, 464 (2d Cir. 2006) (citing Parratt v.

 Taylor, 451 U.S. 527, 537 (1981)).           Thus, “to prevail on a Section

 1983 claim for violation of the procedural due process rights

 guaranteed by the Fourteenth Amendment, the plaintiff must show

 (1) that he possessed a protected liberty or property interest;

 and (2) that he was deprived of that interest without due process.”

 Jackson v. Roslyn Bd. of Educ., 652 F. Supp. 2d 332, 338-39

 (E.D.N.Y. 2009) (Spatt, J.) (citing McMenemy v. City of Rochester,

 241 F.3d 279, 285-86 (2d Cir. 2001)).              It is well settled that


                                         19
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 20 of 25 PageID #: 1117



 “the   Due   Process   Clause   does    not    itself   create     the   property

 interests that it protects,” but that constitutionally protected

 property interests are “created and their dimensions are defined

 by existing rules or understandings that stem from an independent

 source such as state law.”         McMenemy, 241 F.3d at 286 (internal

 quotation marks omitted) (quoting Luck v. Mazzone, 52 F.3d 475,

 477 (2d Cir. 1995)).

              Turning to the parties’ arguments, first, the line of

 cases holding that volunteer firefighters have a property interest

 in their ongoing employment is not controlling here, because at

 the time of his suspension Plaintiff was an inactive member of

 GVFD and was not receiving any tangible economic benefit, such as

 a salary.       In each of the firefighter cases, many of which

 Plaintiff cites, the volunteer firefighter claimed that the fire

 department    failed   to   afford     him    due   process   in   disciplinary

 proceedings that resulted in his termination as an employee.                 See

 Reed v. Medford Fire Dep’t Inc., 806 F. Supp. 2d 594, 600-03, 610

 (E.D.N.Y. 2011) (Spatt, J.) (active-duty firefighter challenging

 termination) 6; Bigando v. Heitzman, 187 A.D.2d 917, 590 N.Y.S.2d

 553, 553 (N.Y. App. Div. 3rd Dep’t 1992) (same); Greene v. Medford

 Fire Dep’t, Inc., 6 A.D.3d 705, 706, 775 N.Y.S.2d 538, 539 (N.Y.




 6 Indeed, if Judge Spatt thought that his decision in Reed was
 dispositive on this question, then it would have been unnecessary
 to order supplemental briefing.
                                        20
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 21 of 25 PageID #: 1118



 App. Div. 2d Dep't 2004) (same); McEvoy v. Oyster Bay Fire Co. No.

 1, 117 A.D.3d 953, 954, 986 N.Y.S.2d 187, 190 (N.Y. App. Div. 2d

 Dep’t    2014)   (active-duty       firefighter        challenging     his   one-year

 suspension).       The firefighter in each case stood to lose his

 employment and livelihood, weighty interests that the courts did

 not hesitate to conclude were constitutionally protected property

 interests.       But the suspension here did not cost Plaintiff his

 employment and livelihood. Rather, as a retired or inactive member

 of GVFD, the suspension only barred him from attending GVFD’s

 social events, events that he was required to pay to attend.                        Nor

 did the suspension interfere with any pension benefits accrued

 from Plaintiff’s prior active service, such as LOSAP payments.

 While the Court recognizes that GVFD social events were important

 to   Plaintiff’s    sense     of    pride   and     self-esteem,     this    loss    is

 distinguishable      from     the    loss    of    employment     and    livelihood

 identified in the foregoing firefighter cases and this Circuit’s

 procedural due process caselaw more broadly.

             Instead, the facts here are more analogous to cases where

 courts    have    concluded     that    plaintiffs        who   were    temporarily

 suspended from their position, either with or without pay, did not

 suffer     deprivations       sufficient          to   invoke    the     procedural

 protections of the due process clause.                 Ware v. City of Buffalo,

 186 F. Supp. 2d 324, 332–34 (W.D.N.Y. 2001); M.O.C.H.A. Soc., Inc.

 v. City of Buffalo, 872 F. Supp. 2d 264, 286–87 (W.D.N.Y. 2012);

                                         21
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 22 of 25 PageID #: 1119



 Larsen v. Lynch, No. 95-CV-0302, 1998 WL 229919, at *6 (D. Conn

 Mar. 31, 1998).        In Ware, the plaintiff, a Buffalo firefighter,

 brought a Section 1983 claim alleging procedural due process

 violations after he was suspended without pay for violating the

 city’s drug testing policy.           Ware, 186 F. Supp. 2d at 327-29.           The

 court   observed      that    while    “discharge     from     public    employment

 qualifies as a loss of property interest,” suspensions without pay

 require a “more rigorous[]” and “fact-specific” analysis.                   Id. at

 332, 333.       Applying this rigorous, fact-specific analysis, the

 court concluded that the plaintiff’s suspension did not deprive

 him   of   a    property     interest      because    “[h]is    status    was    not

 significantly     altered”      and    “his     full-time    employment    was   not

 terminated.”      Id. at 334; see also Larsen, 1998 WL 229919, at *6

 (holding five-day suspension without pay did not constitute a

 constitutionally protected interest).

             Rigorously reviewing the facts here, the Court finds

 that Plaintiff’s two-year suspension did not deprive him of a

 constitutionally       protected      interest.       His    membership    was   not

 terminated, and, as noted supra, the suspension did not deprive

 him of his ability to earn a living or otherwise affect his GVFD

 benefits.      Indeed, he did not lose benefits accrued during active

 service or the right to participate in GVFD elections.                           See

 M.O.C.H.A.,     872   F.     Supp.    2d   at   286-87   (holding   firefighters

 suspended with pay for violating city’s drug policy were not

                                            22
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 23 of 25 PageID #: 1120



 deprived of a constitutionally protected interest). In that sense,

 Plaintiff’s loss was less weighty than the losses in Ware and

 Larsen, where the plaintiffs lost wages and other benefits because

 of the suspension.

               In conclusion, Plaintiff’s interest in attending certain

 GVFD social functions, at his own cost, while understandably

 important to him, is “significantly less compelling than that of

 an individual who has been denied the very means by which to live.”

 Ware,   186    F.   Supp.   2d   at   334    (quoting   Costello    v.    Town   of

 Fairfield, 811 F.2d 782, 786 (2d Cir. 1987) (Van Graafeiland, J.,

 concurring)).       Plaintiff’s interest is “qualitatively different”

 from the property interests that receive due process protections,

 like    employment    or    welfare    benefits,    the   loss     of    which   is

 “characterized by a quality of either extreme dependence in the

 case of welfare benefits, or permanence in the case of tenure, or

 sometimes both . . . .”          S&D Maintenance Co. v. Goldin, 855 F.2d

 962, 966 (2d Cir. 1988).         For that reason, courts in this Circuit

 recognize that not every “grievous loss visited upon a person by

 the state is sufficient to invoke the procedural protections of

 the due process clause.”         Gendalia v. Gioffre, 606 F. Supp. 363,

 366 (S.D.N.Y. 1985) (quoting Meachum v. Fano, 427 U.S. 215, 224

 (1976)).




                                         23
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 24 of 25 PageID #: 1121



             Because Plaintiff fails to assert a property interest 7

 entitled to procedural due process protections, the Court need not

 consider whether GVFD provided Plaintiff sufficient process before

 suspending    him.     Moreover,     because   Plaintiff’s     Section   1983

 procedural due process claim fails as a matter of law, Plaintiff

 cannot sustain a claim for punitive damages thereunder, and the

 Court finds it unnecessary to address whether the Individual

 Defendants are entitled to qualified immunity.           Liggins v. Griffo,

 2009 WL 4826929, at *2 (2d Cir. Dec. 16, 2009) (summary order).

             Accordingly, Defendant’s motion for summary judgment as

 to Plaintiff’s Section 1983 claim for violation of his procedural

 due process rights as protected by the Fourteenth Amendment is

 GRANTED.

              [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 7 Moreover, Plaintiff declined to raise in his supplemental
 briefing whether his suspension implicated a “liberty” interest.
 Accordingly, that argument is waived.     Striker Sheet Metal II
 Corp., 2018 WL 654445, at *11. Even were it not waived, the Court
 finds that Defendants did not violate Plaintiff’s liberty
 interest, because “[a] person’s interest in his or her good
 reputation alone, apart from a more tangible interest, is not a
 liberty or property interest sufficient to invoke the procedural
 protections of the Due Process Clause or create a cause of action
 under § 1983.” Patterson v. City of Utica, 370 F.3d 322, 329-30
 (2d Cir. 2004) (emphasis added) (citing Paul v. Davis, 424 U.S.
 693, 701 (1976)).    As noted supra, Plaintiff did not suffer a
 tangible interest, “such as [loss of] government employment,”
 apart from damage to his reputation. Patterson, 370 F.3d at 330.
                                       24
Case 2:16-cv-04805-JS-SIL Document 93 Filed 03/10/21 Page 25 of 25 PageID #: 1122



                                  CONCLUSION

             For the stated reasons, Defendants’ motion for summary

 judgment is GRANTED.       The Clerk of the Court is directed to mark

 this case CLOSED.


                                            SO ORDERED.

                                            /s/_JOANNA SEYBERT_________
                                            Joanna Seybert, U.S.D.J.

 Dated: March   10 , 2021
        Central Islip, New York




                                       25
